DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed October 29, 2020, applicant submitted an amendment filed on January 28, 2021, in which the applicant amended and requested reconsideration.

Response to Arguments
Applicants argue that the prior art cited fails to teach the claims as amended.  Applicants’ arguments are persuasive, but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter (PGPUB 2003/0065499) in view of Gusakov et al. (PGPUB 2016/0259760), hereinafter referenced as Gusakov.
claims 1 and 16, Carter disclose a method and device, hereinafter referenced as a method of processing a document having page content at an imaging device, comprising: 
receiving at the imaging device a voice or text message associated with the document and an output language for the voice or text message (receiving text as an imaging job; p. 0020); 
receiving from the server a translation of the voice or text message into the output language, the translation corresponding to a QR code or a translated message (translated text; p. 0014); and 
adding by the imaging device the translation of the voice or text message to a printed copy of the document, the adding of the translation of the voice or text message including creating a new page showing the translation of the voice or text message (adding the translated data; p. 0020) or resizing the page content of the document to fit the translation of the voice or text message with the document, but does not specifically teach transmitting the voice or text message and the output language to a server communicatively connected to the imaging device.
Gusakov discloses transmitting the voice or text message and the output language to a server communicatively connected to the imaging device (transmitting text to a server; p. 0019), to provide a variety of ways to translate data.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to provide an additional device that would assist with handling the data.
	
claims 6 and 17, Carter disclose a method further comprising storing the document in a memory associated with the imaging device after the adding the translation to the document (abstract with p. 0023).  
Regarding claim 18, it is interpreted and rejected for similar reasons as set forth above.  In addition, Gusakov disclose a device further comprising at least one of a keypad and a microphone for receiving, from a user, at least one of the message and the output language (p. 0026-0029).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Gusakov and in further view of Sparks (PGPUB 2011/0046944).

Regarding claim 2, Carter disclose a method as described above, but does not specifically teach a method further including adding to the document a translation icon indicating a first to a second language of the translation. 
Sparks discloses a method comprising including adding to the document a translation icon indicating a first to a second language of the translation (p. 0045), to provide a status indication.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, so that there is some sort of communication as to whether a document has been translated. 


Claims 3, 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Gusakov and in further view of Hall et al. (PGPUB 2006/0245005), hereinafter referenced as Hall.

Regarding claim 3, Carter in view of Gusakov disclose a method as described above, but does not specifically teach a method further comprising:
determining whether the document is one of a single-page document and a multiple-page document prior to the adding the translation to the document. 
Hall disclose a method comprising: 
determining whether the document is one of a single-page document and a multiple-page document prior to the adding the translation to the document (p. 0031), to format the data accordingly.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to adjust the data so that the translation is formatted and properly fits. 
Regarding claim 5, it is interpreted and rejected for similar reasons as set for the above.  In addition, Hall disclose a method wherein the adding the translation comprises adding the translation to a user-selected portion of the document (translate content; p. 0022-0032).  
Regarding claim 15, it is interpreted and rejected for similar reasons as set for the above.  In addition, Hall disclose a method further comprising identifying an original language of the voice or text message and sending the original language to the server (source to target language; p. 0022-0032).  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Gusakov and Sparks and in further view of Hall.

Regarding claim 4, it is interpreted and rejected for similar reasons as set forth in the combination of claims 1-2.  In addition, Hall discloses a method further comprising: 
determining whether the document includes one or more output pages for containing the translation upon the determination that the document is a multiple-page document (multiple page; p. 0031).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657